 



EXHIBIT 10.1
IRREVOCABLE PROXY
          The undersigned stockholder (the “Stockholder”) of Battle Mountain
Exploration Corp., a Nevada corporation (the “Company”), hereby irrevocably (to
the fullest extent permitted by law) appoints Tony Jensen, President and Chief
Executive Officer of Royal Gold, Inc., a Delaware corporation (“Acquiror”),
Karen Gross, Vice President and Secretary of Acquiror, Bruce Kirchhoff, Vice
President and General Counsel of Acquiror, and each of them (collectively, the
“Proxyholders”), as the sole and exclusive agents, attorneys and proxies of the
undersigned Stockholder, with full power of substitution and resubstitution, to
the full extent of the Stockholder’s rights with respect to the shares of
capital stock of the Company that are listed below, any and all other shares or
securities issued or issuable in respect thereof on or after the date hereof and
prior to the date this Irrevocable Proxy terminates, and any other voting or
equity securities of the Company hereafter acquired prior to the date this
Irrevocable Proxy terminates (collectively, the “Shares”), to vote the Shares as
follows: each of the Proxyholders is empowered at any time prior to termination
of this Irrevocable Proxy to exercise all voting and other rights (including,
without limitation, the power to execute and deliver written consents with
respect to the Shares) of the undersigned Stockholder at every annual, special
or adjourned meeting of the Company’s stockholders, and in every written consent
in lieu of such a meeting, or otherwise, (i) in favor of approval and adoption
of the Amended and Restated Agreement and Plan of Merger by and among Acquiror,
the Company, and Royal Battle Mountain, Inc., a Nevada corporation and
wholly-owned subsidiary of Acquiror (“Merger Sub”), and dated July 30, 2007 (as
amended, the “Merger Agreement”), and the approval of the merger of Merger Sub
with and into the Company (the “Merger”), and (ii) against approval of any
proposal made in opposition to, or in competition with, the consummation of the
Merger, including, without limitation, any action or agreement that would result
in a breach in any respect of any covenant, representation, warranty or any
other obligation or agreement of the Company under the Merger Agreement, or any
other matter that could reasonably be expected to impede, delay or materially
and adversely affect the contemplated economic benefits to Acquiror of the
Merger or any of the other transactions contemplated by the Merger Agreement.
The Proxyholders may not exercise the proxy granted by the Stockholder on any
matter not expressly covered by this Irrevocable Proxy. The proxy granted by the
Stockholder to the Proxyholders hereby is granted as of the date of this
Irrevocable Proxy, and is irrevocable and coupled with an interest in such
obligations and in the interests in the Company to be purchased and sold
pursuant to the Merger Agreement.
          This Irrevocable Proxy will terminate upon the termination of the
Merger Agreement in accordance with its terms. Upon the execution hereof, all
prior proxies given by the undersigned Stockholder with respect to the Shares
and any and all other shares or securities issued or issuable in respect of the
Shares are hereby revoked and no subsequent proxies will be given with respect
to the Shares until such time as this Irrevocable Proxy shall be terminated in
accordance with its terms. Any obligation of the undersigned Stockholder
hereunder shall be binding upon the successors and assigns of the Stockholder.
The Stockholder authorizes the Proxyholders to file this Irrevocable Proxy and
any substitution or revocation of substitution with the Secretary of the Company
and with any Inspector of Elections at any meeting of the stockholders of the
Company.
          This Irrevocable Proxy is irrevocable and shall survive the
insolvency, incapacity, death or liquidation of the Stockholder.
[Remainder of page intentionally left blank]

 



--------------------------------------------------------------------------------



 



             
 
  Dated: July      , 2007        
 
           
 
           
 
  Name of Stockholder        
 
           
 
           
 
  Signature        
 
           
 
           
 
  Print Name        
 
           
 
           
 
  Title (if applicable)        
 
                Shares of Battle Mountain Gold Exploration Corp. capital stock
held of record or beneficially owned by the Stockholder or over which the
Stockholder exercises voting power:
 
                     
 
                Battle Mountain Gold Exploration Corp. options held of record or
beneficially owned by the Stockholder or over which the Stockholder exercises
voting power:
 
                     
 
                Battle Mountain Gold Exploration Corp. warrants or other
convertible securities held of record or beneficially owned by the Stockholder
or over which the Stockholder exercises voting power:
 
                     

[Signature Page to Irrevocable Proxy]

 